Citation Nr: 0022447	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a higher rating for a service-connected 
back disability, currently evaluated 10 percent disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a June 1997 RO decision which granted secondary 
service connection (on the basis of aggravation) for a back 
disability and assigned a 10 percent rating; the veteran 
appealed for a higher rating.  In an April 1998 decision, the 
RO denied a TDIU rating, and the veteran appealed.  A hearing 
before a member of the Board was initially requested, but by 
a letter dated in February 1999, the veteran withdrew his 
hearing request.  The case was returned to the Board, and in 
September 1999, the Board remanded the issues of entitlement 
to a higher rating for a back disability and entitlement to a 
TDIU rating to the RO for further evidentiary development.  
The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran's service-connected back disability (for 
which secondary service connection has been established based 
on aggravation) is manifested by arthritis, low back pain, 
and moderate limitation of motion of the lumbar spine.

2.  The veteran's only established service-connected 
disabilities are depression of the 2nd, 3rd, 4th, and 5th 
metatarsal heads with hammertoe deformities and calluses of 
both feet, rated 30 percent, and back pain (arthritis), now 
rated 20 percent.  He has an 8th grade education, work 
experience as a custodian and a driver, and is unemployed.  
His service-connected disabilities do not prevent him from 
securing and following substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Codes 5003, 5292 (1999).

2.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's only established service-connected disabilities 
are depression of the 2nd, 3rd, 4th, and 5th metatarsal heads 
with hammertoe deformities and calluses of both feet, rated 
30 percent, and back pain (arthritis), previously rated 10 
percent by the RO.

The veteran served on active duty in the Air Force from 
September 1953 to September 1957.  Service medical records 
are negative for a back disability.

In a June 1974 decision, the RO established service 
connection for bilateral depression of the 2nd, 3rd, 4th, and 
5th metatarsal heads with hammertoe deformities and calluses, 
with a 10 percent rating.

Post-service medical records reflect ongoing treatment for 
bilateral foot pain and calluses.

The first post-service medical evidence of treatment for a 
back disability is dated in the 1980s.

Private medical records from Robert Packer Hospital dated 
from 1983 to 1995 reflect treatment for a variety of 
conditions, including low back pain, congestive heart 
failure, malignant hypertension, and obesity.  A January 1989 
X-ray study of the lumbosacral spine and coccyx was 
essentially normal except for spur formation of the lumbar 
spine.  A January 1992 outpatient and emergency record 
indicates that the veteran was retired from Southern Cayuga 
Central School.  An April 1994 cardiology clinic note 
reflects treatment for cardiac complaints; the examiner noted 
that the veteran was disabled secondary to some back 
problems.

Private medical records dated from 1989 to 1992 from A. M. 
Murtland, MD reflect treatment for low back pain and 
coccydynia.  A February 1989 treatment note shows that the 
veteran had minimal back symptoms, with excellent range of 
motion of the back.  Straight leg raising was negative.  
There was acute tenderness over the coccyx.  The diagnostic 
impression was coccydynia of unknown etiology.  A November 
1991 treatment note shows that the veteran said he would like 
to retire on disability; Dr. Murtland stated that the veteran 
was able to work.  In a January 1992 treatment note, Dr. 
Murtland stated that the veteran had an acute problem of 
coccydynia, and a problem with arthritis and stiffness. 

A January 1992 form from American International Life 
Assurance Company entitled Creditor Disability, Claimant's 
Proof of Accident or Illness, shows that the veteran reported 
that that he stopped working on January 2, 1992, and that his 
first symptoms were observed and treated in 1989.  On this 
form, Dr. Murtland indicated a diagnosis of degenerative back 
disease with acute and chronic coccydynia.  He said the 
veteran had intermittent symptoms for years which were 
progressive in nature.  He opined that the veteran was 
totally disabled from January 2, 1992 to the present, and 
said he doubted if the veteran would ever return to his 
former occupation.  In an attached employer's statement, a 
representative from IAL, Inc. indicated that the veteran 
began working there in May 1990, and stopped working on 
January 2, 1992.

Records from the Social Security Administration (SSA) reflect 
that the veteran was awarded disability benefits in April 
1992, due to a primary diagnosis of back pain, and a 
secondary diagnosis of cardiac dysrhythmias.  It was 
indicated that the veteran became disabled on January 2, 
1992.  Medical records associated with the SSA decision 
reflect treatment for a cardiac disorder, coccydynia, and low 
back pain.  In a Medical Consultant's Review of Physical 
Residual Functional Capacity Assessment dated in April 1992, 
the examiner noted that the veteran had coccydynia, but his 
lumbosacral spine had full range of motion and there were no 
neurological deficits.

A January 1993 private outpatient treatment note from Dr. 
Murtland shows that the veteran reported very few problems, 
and said that he had been wallpapering and painting rooms.  
He reported some discomfort.  Dr. Murtland noted that the 
veteran bent his back very well, and that if he lost weight 
he would do much better.

In February 1993, the veteran submitted a claim for service 
connection for a back disability secondary to a right foot 
condition.  He said his service-connected foot disability had 
worsened, and affected his low back and hips to the point 
that he was unable to work.

Private medical records dated from 1993 to 1995 from the 
Guthrie Clinic reflect treatment for bilateral foot 
disabilities, including metatarsalgia.  The veteran underwent 
surgery on his right foot in February 1993 and October 1994.  

In a March 1993 Group Disability Insurance Report of 
Continued Disability, Dr. Murtland diagnosed degenerative 
back disease with acute and chronic coccydynia, and indicated 
that the veteran was permanently disabled from work.

By a letter dated in April 1993, Dr. Murtland indicated that 
he treated the veteran for degenerative back disease for some 
time.  He noted that an X-ray study of the back showed a 
multilevel degenerative disease process.  He stated that the 
disability, in combination with refractory coccydynia, had 
forced the veteran into permanent retirement from his job as 
a bus driver. 

At a September 1993 VA examination of the veteran's feet, the 
examiner diagnosed a right foot with chronic sesamoid, hallux 
valgus, plantar keratosis, sub-metatarsal big toe and 5th toe 
status post surgery, chronic pain of the left foot with 
plantar keratosis under the heel, and metatarsal pain.  The 
examiner noted that an X-ray study of the feet showed 
cortical erosion of the head of the 1st metatarsal, rule out 
gout, a questionable fracture of the right 5th metatarsal, 
and bilateral hallux valgus.

By a letter dated in September 1993, a private podiatrist, R. 
Rynkiewicz, indicated that the veteran had a long history of 
foot pain.  She said he had received conservative treatment 
for foot pain, and in the process developed low back pain.  
She indicated that the veteran reported no history of trauma 
to the low back, and opined that the veteran's prolonged foot 
pain caused an antalgic gait, and contributed greatly to his 
low back pain.  She stated that since the veteran underwent 
foot surgery in February 1993, his right foot improved 
tremendously, but he still experienced back discomfort.  She 
said the veteran might need orthotics to realign his entire 
lower extremity, and enclosed clinical records of treatment 
for a foot disability.  In a subsequent letter dated in 
September 1993, she reiterated her opinion that the veteran's 
antalgic gait and right-sided limp were associated with his 
low back discomfort.

In an October 1993 Group Disability Insurance Report of 
Continued Disability, Dr. Murtland diagnosed degenerative 
back disease with acute and chronic coccydynia, and indicated 
that the veteran was permanently disabled from work.

By a statement dated in December 1993, the veteran asserted 
that he had been totally disabled since December 1991, and 
complained of a back disability, a hip disability, and a 
bilateral foot disability.

At a December 1993 VA orthopedic examination, the veteran was 
using a cane in his right hand to walk.  He complained of low 
back pain and pain in his feet.  On examination, the veteran 
had a halophytic gait secondary to right foot pain.  Range of 
motion of the back was performed as follows:  forward flexion 
to 90 degrees, backward extension to 30 degrees, lateral 
flexion to 40 degrees, and rotation to 35 degrees.  There 
were no postural or fixed abnormalities.  There was a loss of 
lumbar lordosis.  The diagnoses were hallux valgus, bunions 
and calluses of the left foot, and chronic back strain.

By a letter dated in November 1994, the veteran asserted that 
he had been employed at the Southern Cayuga Central School, 
and stopped working due to conditions of the feet, back, and 
hips.  He asserted that his bilateral foot disability caused 
back and hip problems.

In a February 1995 treatment note, Dr. Rynkiewicz indicated 
that the veteran was unable to work due to his hips and back.  
She noted that on examination of his feet, there was nothing 
to debride, callus formation was noted, all incisions were 
healed, and there was hallux valgus.  She stated that the 
veteran was able to be discharged back to work with limited 
weight-bearing, and limits setting with respect to squatting, 
pushing, and walking.

At a February 1995 VA orthopedic examination, the veteran 
reported that he had not worked since 1992.  He stated that 
he was a janitor prior to that time.  He attributed his back 
pain to years of walking as a janitor.  On examination, the 
veteran was markedly overweight, and walked with a cane.  His 
gait was very slow and unsteady when he did not use the cane.  
There was evidence of muscle spasm of the thoracolumbar spine 
with loss of the normal lordotic curve.  Forward bending of 
the back was performed to 30 degrees.  On examination of the 
feet, there was slight hammertoe deformity of the toes of 
both feet.  There were no calluses of any note on the soles 
of the feet.  Straight leg raising tests produced pain at 30 
degrees.  The examiner indicated that it was difficult to 
examine the veteran due to his tendency to moan and groan and 
resist movement of the lower extremities.  An X-ray study of 
the right foot showed deformity of the neck of the 5th 
metatarsal compatible with the effects of an old healed 
fracture.  There were arthritic changes, particularly in the 
first metatarsophalangeal joint.  There was some erosive 
change on the medial side of the head of the 1st metatarsal, 
which was consistent with but not entirely diagnostic of 
gout.  There was a slight hallux valgus deformity.  An X-ray 
study of the left foot showed normal bone mineral except for 
a very small juxta-articular erosion on the head of the 1st 
metatarsal, which was compatible with but not diagnostic of 
gout.  An X-ray study of the thoracic spine showed evidence 
of degenerative disease, with no additional pathology.  An X-
ray study of the lumbosacral spine showed degenerative 
changes present throughout, and some loss of height of the 
intervertebral disc at the lumbosacral junction.  There was 
exaggeration of the lumbosacral angle, and no evidence of 
spondylolisthesis.

By a statement dated in July 1995, the veteran asserted that 
his bilateral foot disability was not improved by the use of 
orthopedic shoes, that it worsened from 1993 to 1995, and 
that his back disability was aggravated by his foot 
disability.

At an October 1995 RO hearing, the veteran reiterated many of 
his assertions.  He stated that for his last three or four 
years of employment, he was a bus driver.  He stated that he 
had back and hip pain and had to stop working.  He said he 
had constant foot pain.

By a letter dated in October 1995, Dr. Murtland opined that 
the veteran's foot disabilities contributed to his mechanical 
back condition.  He noted that numerous articles in medical 
journals indicated that some back problems may be associated 
with the manner in which a patient walked, and with his feet.  
He noted that the veteran was overweight.  By a letter dated 
in November 1995, Dr. Murtland indicated that the veteran had 
back problems for quite some time, and was placed on a back 
exercise program.  He stated that the veteran responded 
fairly well to such, and his condition was also helped by 
cessation of his job as a bus driver.  He opined that the 
veteran had a mechanical poor back, degenerative in nature, 
which was complicated by his weight and aggravated by his 
job.  He opined that the veteran was disabled from working 
due to back and foot disabilities.  He enclosed an April 1994 
X-ray study of the thoracic spine which showed degenerative 
changes with no recent fracture.

An October 1995 treatment note from Dr. Rynkiewicz indicates 
that the veteran's hallux valgus deformity was progressively 
worsening, and that such was a well-known secondary to 
removal of the sesamoid.  She recommended continued use of 
customized shoes.

Private medical records dated in 1996 and 1997 from Robert 
Packer Hospital and the Guthrie Clinic primarily reflect 
treatment, including surgery, for a knee disability.  
Treatment records dated in May 1996, September 1996, and 
January 1997 reflect that the veteran complained of pain in 
the coccyx and sacral area, and received injections to this 
area.

By a statement dated in September 1996, the veteran said he 
received ongoing treatment, including cortisone injections, 
for a back disability.  

By a statement dated in October 1996, the veteran's 
representative asserted that the veteran's bilateral foot 
condition and antalgic gait contributed greatly to his back 
condition.

An October 1996 treatment note from Dr. Rynkiewicz shows that 
the veteran complained of bilateral ankle pain, right worse 
than left.  Dr. Rynkiewicz noted that in the weight-bearing 
position, the veteran demonstrated a collapsing pes valgo 
planus foot type with some ankle valgus bilaterally.  The 
diagnostic assessment was overuse of the ankles secondary to 
pes valgo planus foot type.  No lesions were noted plantarly.  
She recommended use of a custom orthotic, and dispensed an 
AliMed and bilateral ankle bracing.

In January 1997, the Board remanded the claim for service 
connection for a back disability to the RO for further 
evidentiary development.

At a February 1997 VA orthopedic examination, the veteran 
reported a history of foot pain since military service, and 
said he had low back pain for the past 20 years, which was 
worse with activity.  He also complained of knee pain.  On 
examination, the examiner noted that the veteran seemed to be 
walking with an antalgic gait.  There was decreased sensation 
over the right first metatarsal phalangeal area of scarring 
from prior surgery, and decreased sensation on the right leg 
in a nondermatomal pattern.  Deep tendon reflexes were 2/2 
bilaterally in the lower extremities.  Muscle strength was 3-
/5 in the anterior hallucis longus, 3/5 in the dorsiflexor of 
the right foot, and was otherwise 4+/5 in all other muscle 
groups of both lower extremities.  There was bilateral pes 
planus with hammer toes bilaterally.  There was some loss of 
lumbar lordosis.  There was scoliosis of the thoracic spine 
with an asymmetric back.  There was tenderness over the 
sacrococcygeal area, and the veteran reported that he 
received an injection to this area a few days before.  Range 
of motion of the spine was as follows:  forward flexion from 
0 to 68 degrees, extension from 0 to 10 degrees, rotation 
from 0 to 48 degrees bilaterally, and lateral flexion from 0 
to 20 degrees bilaterally.  An X-ray study of the lumbosacral 
spine showed degenerative joint disease and loss of disc 
height at the lumbosacral junction.  An X-ray study of the 
thoracic spine showed degenerative changes, and a prominence 
of the soft tissues at T10 laterally on the left.  The 
diagnostic impression was advancement of a foot problem with 
exacerbation of degenerative changes in the lumbar spine.  
The examiner noted that an X-ray study of the thoracic spine 
showed degenerative changes.

By a statement dated in April 1997, the veteran reiterated 
many of his assertions.

In an April 1997 addendum, the VA examiner noted that the 
veteran's gait was antalgic, and indicated that the strength 
of the dorsiflexor muscles of the right foot was 3/5, which 
was contributory to excess fatigability and incoordination of 
the veteran's gait.  He opined that the veteran's service-
connected foot condition contributed to his back pain, 
difficulty in walking and an antalgic gait in older age.  In 
a May 1997 addendum, the examiner indicated that the 
veteran's foot pain resulted in an antalgic, asymmetric gait 
which exacerbated the veteran's back pain with every step.

A May 1997 outpatient treatment record from a private 
physician, R. E. Cohen, MD, indicates that the veteran 
complained of chronic tailbone pain and weakness into his 
legs.  He noted that the veteran received injections to his 
tailbone every 4 to 5 months and received relief of his pain.  
There was no bowel or bladder dysfunction.  On examination, 
there was tenderness at the sacrococcygeal junction; 
palpation of this area did not cause pain radiation.  There 
was gross motion at that junction.  He noted that an old X-
ray study showed slight displacement at the sacrococcygeal 
joint, with no severe arthritis and no abnormality of the 
coccyx.  The diagnostic impression was sacrococcygeal 
arthritis.  Dr. Cohen performed an injection to the disc 
space between the sacrum and the coccyx.

In a June 1997 decision, the RO granted secondary service 
connection (on the basis of aggravation) for a back 
disability, with a 10 percent rating.

A memorandum from the SSA dated in July 1997 reflects that 
the veteran received disability benefits for disorders of the 
back (discogenic and degenerative).

VA medical records dated from July 1997 to April 1998 reflect 
treatment for a back disability.  A July 1997 X-ray study of 
the lumbosacral spine shows that there was no significant 
interval change since a February 1995 X-ray study.  The 
examiner noted no evidence of fracture or subluxation, no 
bony lesions, mild degenerative changes with lateral 
osteophyte formation at L2-L3 and L3-L4.  There was mild disc 
space narrowing at L5-S1.  An August 1997 podiatry 
consultation noted calluses of both feet.  A September 1997 
treatment note shows that the veteran ambulated with a 
guarded gait due to foot tenderness, and he was unable to 
heel-toe walk due to pain.  There was fair tandem walking.  
He was able to bend almost 90 degrees.  Straight leg raising 
tests were positive on the right and negative on the left.  
The examiner indicated that the veteran's predominant 
complaint was of low back pain which was worse than feelings 
of numbness along the bilateral L4 distribution; the 
diagnostic assessment was back pain with bilateral L4 
radiculopathy.  A September 1997 magnetic resonance imaging 
study (MRI) of the lumbar spine shows mild spinal canal 
narrowing from L2 to L5, most severe at L4-L5.  There was no 
disc herniation.  A February 1998 report of an 
electromyography (EMG) and nerve conduction velocity study of 
the right lower extremity shows abnormalities consistent with 
a moderate right chronic L5, S1 radiculopathy, although S2 
involvement could not be excluded.  A March 1998 treatment 
note shows that the veteran's greatest complaint was coccyx 
pain.  The veteran was referred to the pain clinic.  A March 
1998 treatment note from the pain clinic diagnosed low back 
pain syndrome with radiculopathy, right greater than left.  
An April 1998 treatment note shows that the veteran had been 
given a TENS unit which was helpful.  On examination, the 
veteran walked with a cane, straight leg raising tests were 
mildly positive on the right and negative on the left, and 
there was a slight decrease in sensation to pinprick 
diffusely in the L4-S1 dermatome on the right.

By a statement dated in July 1997, the veteran reiterated 
many of his assertions, and said his back disability was more 
disabling than currently evaluated.  He claimed that he was 
unable to work due to his back disability.

In July 1997, the veteran submitted a claim for a TDIU 
rating.  He stated that disabilities of the feet and back 
prevented him from working, and that he was currently being 
treated for the conditions.  He stated that he last worked in 
December 1991, that his disability first affected full-time 
employment in January 1992, and that he became too disabled 
to work in January 1992.  He stated that he worked as a 
driver for Ithaca Airline Limousine on a part-time basis from 
September 1990 to December 1991, and prior to that worked 
full-time as a driver for Southern Cayuga Schools from June 
1960 to June 1990.  He stated that he left his last job due 
to his disability.  He said he had not tried to obtain 
employment since he became too disabled to work.  He reported 
that his highest level of education was 8th grade, and said 
he had no other education or training before or after he 
became too disabled to work.

By a letter dated in September 1997, the business 
administrator of Southern Cayuga Central School stated that 
the veteran worked for the school district as a bus driver 
and custodian.  She said that during the latter part of his 
tenure, the veteran had back problems, which were improved by 
a special driver's seat.

By a letter dated in September 1997, the president of IAL, 
Inc., stated that the veteran worked there from September 
1990 to January 1992, and left his job due to back problems.

By a statement dated in October 1997, the veteran asserted 
that his back disability was manifested by muscle spasms of 
the low back, and constant pain and numbness extending into 
both legs.  He said he was unable to work due to his back 
condition, and reported ongoing medical treatment for such.

By a statement dated in December 1997, the veteran reiterated 
many of his assertions.  He said he last worked full-time in 
December 1992, and he left his last job due to a back 
condition.  He stated that he did not receive disability 
retirement benefits or expect to receive same.  He said his 
highest level of education was 7th grade.

By a letter dated in December 1997, the RO requested 
information from IAL, Inc. regarding the veteran's 
employment.  

By a statement dated in December 1997, a representative from 
Southern Cayuga Central School indicated that the veteran was 
employed there on a full-time basis from January 1964 to July 
1990 as a school bus driver and custodian.  She indicated 
that the veteran retired in July 1990, and was currently 
receiving retirement benefits.

By a note dated in January 1998, the bookkeeper from IAL, 
Inc. indicated that no records were available relating to the 
veteran.

VA outpatient treatment records dated from 1998 to 1999 
reflect treatment, including physical therapy, for low back 
pain.  A July 1998 treatment note shows that the veteran's 
range of motion of the lumbar spine was within full limits 
except for extension limited by 25 percent, and flexion 
limited by 25 percent.  Strength was grossly 4 to 4+ in both 
lower extremities.  The examiner noted that the veteran's 
gait was independent with an assistive device for functional 
distances, and that the veteran demonstrated a permanent 
deviation of minimally increased left lateral trunk flexion 
during left stance.  A March 1999 treatment note reflects 
treatment for lumbar radiculopathy and shows that the veteran 
complained of low back pain radiating to both lower 
extremities.  He reported that his low back pain was improved 
by 50 percent with use of a TENS unit.  He said he performed 
physical therapy at home, and related that his pain was 4/10 
and had been unchanged for 6 months.  The diagnostic 
assessment was lumbar radiculopathy secondary to spinal 
stenosis.

An August 1999 treatment note shows that the veteran had 
chronic tailbone pain which was under good control lately.  
The examiner noted a prior medical history of bilateral 
meralgia paresthetica (paresthesia, pain, and numbness of the 
outer thigh) which was resolved after the veteran lost 
weight.  Other medical conditions noted were generalized 
anxiety (improved), palpitations (resolved), malignant 
hypertension with congestive heart failure (with no 
recurrence after control of blood pressure), osteoarthritis, 
mild dyslipidemia, exogenous obesity, irritable bowel 
syndrome, and a remote history of peptic ulcer disease.

In a September 1999 decision, the Board granted an increased 
30 percent rating for the service-connected bilateral foot 
disability.  The RO effectuated this decision in a September 
1999 rating decision.

In its September 1999 decision, the Board remanded the claim 
for a higher rating for a service-connected back disability 
for a VA examination to determine the level of aggravation of 
the veteran's non-service-connected back disability by his 
service-connected bilateral foot disability.

By a statement dated in October 1999, the veteran said that 
all treatment for his back and foot disabilities since 1996 
was at the Syracuse VAMC.

At a December 1999 VA orthopedic examination, the examiner 
noted that he reviewed the veteran's claims file and medical 
records.  The veteran reported that his primary complaint was 
longstanding lumbar spine pain.  He stated that the pain was 
intermittent, and that it became so bad in 1992 that he had 
to stop working.  He stated that the pain was localized in 
the middle of his back, was relieved by Advil, and was 
present almost all the time.  He reported that he had 
repeated falls, with difficulty tripping over his toes.  On 
examination, the veteran used a cane, which relieved some 
weight on the right foot.  An inspection of the spine 
revealed no scoliosis, normal kyphosis, and a reduced 
lordotic curve.  Range of motion of the lumbar spine was as 
follows:  extension to 10 degrees, flexion to 35 degrees, and 
lateral flexion to 20 degrees bilaterally.  Flexion of the 
thoracic spine was to 30 degrees.  Straight leg raising was 
performed to 60 degrees on the left without difficulty, and 
to 45 degrees on the right, at which point the veteran 
reported tightness in the back of his leg.  He did not report 
back pain.

On examination of the lower extremities, reflexes were 3+ at 
the knee and ankle.  Arterial circulation of the feet was 
good.  He reported diminished sensation to pinprick in the 
lower leg in a stocking distribution.  Strength was normal in 
the foot.  The toe was 5/5 for flexion extension strength on 
the left and 3/5 on the right.  The diagnosis was mechanical 
pain of the lumbosacral spine of uncertain etiology.  The 
examiner opined that the pain was most likely associated with 
an antalgic gait, which reflected the difficulty he had with 
pes planus and which was aggravated by pes planus.  The 
examiner opined that the "extent of aggravation over the 
years due to his military service of his feet and back pain, 
would suggest that in the region of the back a figure of 10 % 
as being appropriate."  An X-ray study of the lumbar spine 
showed some narrowing of the spinal canal, but such did not 
appear to be significant.

By a statement dated in January 2000, the veteran said he had 
constant back pain, and had back pain during his December 
1999 VA examination.  He stated that he had numbness of the 
upper legs to just below the knees bilaterally.  He said the 
VA examiner told him he would never work again.

II.  Analysis

A.	Higher Rating for a Back Disability 

The veteran's claim for a rating higher than 10 percent for 
his service-connected back disability is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
38 C.F.R. § 4.71a, Code 5003.

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion of the lumbar 
spine is rated 20 percent, and severe limitation of motion is 
rated 40 percent.  38 C.F.R. 4.71a, Code 5292.

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  A 20 percent evaluation is in 
order when there is muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R.§ 4.71a, 
Diagnostic Code 5295.

A review of the medical evidence demonstrates that the 
veteran has a longstanding history of coccyx and low back 
pain.  The RO established service connection for a back 
disability on the basis that the existing non-service-
connected back disability was aggravated by a service-
connected bilateral foot disability, pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995) concerning secondary service 
connection.  In this decision, the United States Court of 
Appeals for Veterans Claims (Court) held that pursuant to 38 
C.F.R. § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated only for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.

The medical evidence demonstrates that in 1989, the veteran 
had minimal back symptoms, with excellent range of motion of 
the back.  Straight leg raising was negative.  There was 
acute tenderness over the coccyx.  In April 1992, an SSA 
examiner noted that the veteran had coccydynia, but his 
lumbosacral spine had full range of motion and there were no 
neurological deficits.  In January 1993 Dr. Murtland 
indicated that the veteran reported very few problems, and 
said that he had been wallpapering and painting rooms.  Dr. 
Murtland noted that the veteran bent his back very well, and 
that if he lost weight he would do much better.  Subsequent 
medical records reflect degenerative changes of the lumbar 
and thoracic spine, mild lumbar spinal canal narrowing, 
radiculopathy, and decreased range of motion, in addition to 
persistent coccydynia.  The Board notes that the veteran is 
not service-connected for coccydynia, and that there is no 
evidence of intervertebral disc syndrome.

In September 1993, Dr. Rynkiewicz opined that the veteran's 
prolonged foot pain caused an antalgic gait, and contributed 
greatly to his low back pain.  In October 1995, Dr. Murtland 
opined that the veteran's foot disabilities contributed to 
his mechanical back condition, and that the veteran had a 
mechanical poor back, degenerative in nature, which was 
complicated by his weight and aggravated by his job.  At a 
February 1997 VA orthopedic examination and in subsequent 
addenda, the examiner opined that the veteran had an 
advancement of a foot problem with exacerbation of 
degenerative changes in the lumbar spine, and that his foot 
pain resulted in an antalgic, asymmetric gait which 
exacerbated his back pain with every step.  A July 1997 VA X-
ray study of the lumbosacral spine shows that there was no 
significant interval change since a February 1995 X-ray 
study.  

In September 1997, the veteran ambulated with a guarded gait 
due to foot tenderness, and he was able to bend almost 90 
degrees.  Straight leg raising tests were positive on the 
right and negative on the left.  Treatment records dated in 
1999 reflect that the veteran's back pain was significantly 
improved by a TENS unit.  At a December 1999 VA examination, 
range of motion of the lumbar spine was as follows:  
extension to 10 degrees, flexion to 35 degrees, and lateral 
flexion to 20 degrees bilaterally.  Flexion of the thoracic 
spine was to 30 degrees.  Straight leg raising was performed 
to 60 degrees on the left without difficulty, and to 45 
degrees on the right, at which point the veteran reported 
tightness in the back of his leg.  He did not report back 
pain. The diagnosis was mechanical pain of the lumbosacral 
spine of uncertain etiology.  The examiner opined that the 
pain was most likely associated with an antalgic gait, which 
reflected the difficulty he had with pes planus and which was 
aggravated by pes planus.  The examiner apparently felt that 
only a small portion of the veteran's back condition was due 
to aggravation from the service-connected foot condition.

The only low back symptom which doctors have related to 
aggravation by the service-connected bilateral foot 
disability is low back pain.  The recent medical evidence on 
file indicates that the veteran's limitation of motion of the 
lumbosacral spine is moderate, which is to be rated 20 
percent under Code 5292.  Even considering the effects of 
pain during use or flare-ups, no more than moderate 
limitation of motion of the low back is shown.  38 C.F.R. § 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
There is no evidence of record which shows he has severe 
limitation of motion as required for a 30 percent rating 
under Code 5292.  Although the medical evidence demonstrates 
that not all of the veteran's current low back symptoms are 
due to aggravation by the service-connected foot disability, 
with full application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(a)) the Board finds that a higher rating 
of 20 percent (but no higher) is in order for the service-
connected back disability.  38 C.F.R. §§ 4.7, 4.71a, Codes 
5003, 5292; Gilbert v. Derwinski, 1 Vet. App. 49, (1990). 

A higher rating is not in order under Code 5295, as the 
evidence does not demonstrate that the veteran has severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Hence, a higher initial rating of 20 percent is granted for 
the service-connected back disability, based on aggravation 
by the service-connected bilateral foot disability.

B.	TDIU Rating 

The veteran has presented a well-grounded claim for a TDIU 
rating within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
he has presented a claim which is not inherently implausible.  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's only service-connected disabilities are 
depression of the 2nd, 3rd, 4th, and 5th metatarsal heads with 
hammertoe deformities and calluses of both feet, rated 30 
percent, and back pain (arthritis), now rated 20 percent, for 
a combined disability rating of 40 percent.  38 C.F.R. 
§ 4.25.  The veteran does not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether his service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Medical records from recent years reflect treatment for 
multiple non-service-connected disabilities, including 
coccydynia, a hip disability, a knee disability and 
cardiovascular disorders, in addition to treatment for the 
service-connected back disability.  SSA disability benefits 
were awarded based on a back disability and a cardiac 
disorder.  The Board notes that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is not 
permitted.  38 C.F.R. §§ 4.14, 4.19.  The medical evidence 
does not demonstrate that the veteran is unable to work due 
only to his service-connected disabilities:  a service-
connected back disability (as distinguished from coccydynia) 
and a service-connected bilateral foot disability.

The veteran has an 8th grade education, last worked in 1992 
as a driver, and has previous work experience as a custodian.  
There is no probative evidence in the record to suggest that 
he is incapable of performing his previous work, or other 
forms of similar work, due solely to the established service-
connected disabilities.  While his service-connected 
disabilities may limit him when performing some forms of 
work, they do not prevent all substantially gainful 
employment for which he is qualified by reason of his 
education and work experience.  As a result, the Board finds 
that the criteria for a TDIU rating are not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.





ORDER

A higher rating of 20 percent for a back disability is 
granted.

A TDIU rating is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 
- 20 -


- 1 -


